Citation Nr: 0728631	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for tinea 
corporis/tinea unguium, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2007.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran's right ankle disability has full range of 
dorsiflexion (20 degrees), with pain present at 15 degrees; 
and full range of plantar flexion (45 degrees), with pain 
present at 35 degrees; which equates to no worse than 
moderate limitation of motion.  

2.  The veteran's tinea corpus and tinea unguium affect less 
than 5 percent of his exposed body area; and greater than 5 
percent but less than 20 percent of his total body area.  The 
veteran has not been treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more during the past 12-month 
period.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271, 5272, 5273, and 
5274.  (2006).

2.  The criteria for a higher rating for tinea corporis/tinea 
unguium have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2005 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claims.  The 
RO obtained the veteran's service medical records (SMRs), VA 
and private medical records, and secured an examination in 
furtherance of his claims.  VA has no duty to notify or 
assist that was unmet.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

I.  Right ankle

The veteran contends that he has lost 1 to 12 days of work 
due to his ankle disability and states that he is forced to 
apply more weight on his left foot to compensate for the pain 
and weakness of the right.  He notes that he can do flexion 
exercises only with pain and contends that his degree of pain 
should be considered because his work requires him to be on 
his feet all day long.

At a VA examination conducted in September 2002, the veteran 
reported that he had occasional pain in his right ankle with 
weather changes, but other than that, he noted that he was 
able to walk, climb, and stand, and he had no other major 
complaints about the ankle.  On examination, the examiner 
noted that both ankles showed no deformity; no crepitus, no 
tenderness to palpitation and no effusion.  The examiner 
noted that both ankles had a painless range of motion, with 
dorsiflexion of 20 degrees, and plantar flexion of 40 
degrees.  The examiner diagnosed the veteran with a history 
of fracture of the right ankle, with residuals and occasional 
pain.

The veteran was afforded a VA examination in March 2005 to 
evaluate the severity of his right ankle disability.  At this 
examination, the veteran stated that when he was in Vietnam, 
an army dump truck ran over his right ankle, fracturing it.  
He stated that his right ankle fracture had healed, and he 
had experienced only occasional pain up until the last 2 to 3 
years, at which point the pain started to become more severe.  
He described the pain as daily pain with stiffness and 
swelling, and noted that sometimes his ankle was warm and 
red, but he reported that there was no instability.  The 
veteran reported that he took pain medications, such as 
Aleve, which gave him relief, but after hearing about 
possible side effects, he now only takes Tylenol when needed 
for pain.  He rated his right ankle pain as 3 to 4 out of 10 
at the early part of the day.  After walking/working and by 
the end of the day his pain would increase to 8 out of 10.  
He stated that he had flare-ups of pain in the right ankle 
about once a month that lasted for 24 hours, and noted that 
the precipitating factors of his right ankle pain were 
prolonged ambulation and carrying heavy things when walking.  
Alleviating factors included rest, elevation of the ankle, 
applying ice packs, and taking Tylenol.  He reported that his 
right ankle pain affects his work, stating that he has lost 
10 to 12 days of work time over the last year due to severe 
pain in his right ankle.

On examination, the examiner noted that although the veteran 
was ambulating independently without any assistance device, 
the veteran was putting more weight on his left lower 
extremity due to the pain in his right ankle.  The examiner 
noted that examination of both ankles showed no deformity, no 
crepitus, no swelling, no effusion, and no tenderness.  The 
ankle was not red or warm.  Regarding range of motion of the 
right ankle, the examiner stated that dorsiflexion was from 
0-10 degrees without pain, and 15-20 degrees with pain; and 
plantar flexion was 0-35 degrees without pain, and 35-45 
degrees with pain.  Ranges of motion after repetitive 
movements were dorsiflexion from 0-10 degrees without pain 
and 10-15 degrees with pain; and plantar flexion 0-30 degrees 
without pain, and 30-45 degrees with pain.  The examiner 
noted that there was pain on movement of the right ankle and 
increasing pain after repetitive movement with mild 
limitation of movement on flexion of the right ankle.  The 
examiner noted that the veteran had mild weakness and excess 
fatigability after repetitive movement of the right ankle and 
no incoordination of the ankle.  After examining X-rays of 
the right ankle taken at the time of the examination, the 
examiner noted no soft tissue swelling, no definite joint 
effusion, and no obvious fracture or dislocation.  The 
examiner noted limited lateral projection of the right ankle, 
but otherwise no obvious acute process.  The examiner 
diagnosed the veteran with residual of a right ankle 
fracture, with chronic pain that has become worse in the last 
2-3 years.

The veteran's right ankle disability has been evaluated 
utilizing Diagnostic Code 5010, arthritis due to trauma, as 
substantiated by x-ray findings.  38 C.F.R. § 4.71a.  
Diagnostic Code 5010, in turn, is rated utilizing Diagnostic 
Code 5003, degenerative arthritis.  Id.  Diagnostic Code 5003 
calls for rating the disability based on limitation of motion 
under the appropriate diagnostic code.  Here, Diagnostic Code 
5271, limitation of motion of the ankle, is utilized to 
evaluate the veteran's right ankle disability.

Under Diagnostic Code 5271, a 10 percent rating is for 
application when there is moderate limitation of motion.  A 
20 percent rating, the highest available under Diagnostic 
Code 5271, is for application when there is marked limitation 
of motion of the ankle.  (Full range of motion of the ankle 
for dorsiflexion is from 0 to 20 degrees, and full range of 
motion for plantar flexion is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II (2006).)  A 20 percent rating is 
also warranted under the other diagnostic codes related to 
the ankle if there is ankylosis with plantar flexion less 
than 30 degrees; or ankylosis of the subastragalar or tarsal 
joint in poor weight-bearing position; or if the evidence 
demonstrates a malunion of the os calcis or astragalus with 
marked deformity; or if there are residuals of an 
astragalectomy.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5270, 5272, 5273, and 5274).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  



In this case, a higher evaluation for the veteran's right 
ankle disability is not warranted because the medical 
evidence does not show that the veteran experiences 
"marked" limitation of motion of his right ankle.  
Specifically, on examination, the veteran had full range of 
dorsiflexion motion (20 degrees), with pain present at 15 
degrees, and on repetitive use, the veteran had range of 
motion to 15 degrees with pain present at 10 degrees.  In 
terms of plantar flexion, the veteran also had a full range 
of motion (45 degrees) with pain present at 35 degrees, and 
on repetitive use, the veteran again had full range of 
motion, with pain present at 30 degrees.  This range of 
motion assessment does not amount to "marked" limitation of 
motion, which is required to obtain a 20 percent rating.  In 
addition, the Board notes that it is evident that the March 
2005 examiner specifically took into account the effects of 
pain on use, functional loss, and incoordination, when 
assessing the range of motion of the veteran's right ankle 
disability.

Although the term "marked" is not defined, a 20 percent 
rating is not otherwise warranted for ankle disability except 
in circumstances where there has been an astragalectomy, 
malunion, ankylosis of the subastragalar or tarsal joint in a 
poor weight-bearing position, or ankylosis in plantar flexion 
less than 30 degrees.  38 C.F.R. § 4.71a.  Here, as noted 
above, the veteran can move his ankle in a pain-free fashion 
from 10 degrees of dorsiflexion to 30 degrees of plantar 
flexion.  While this is clearly less than normal, it does not 
approach the level of disability contemplated by ankylosis in 
plantar flexion less than 30 degrees, or malunion, or 
ankylosis of the subastragalar or tarsal joint, which 
problems presumably approximate the same level of disability 
contemplated by the term "marked" limitation of motion.  
Consequently, even with consideration of functional 
impairment due to the pain reported by the veteran, the Board 
finds that the disability does not approximate the criteria 
for a 20 percent rating ("marked" limitation of motion).  
Diagnostic Code 5271.  

A higher rating is also not warranted under other diagnostic 
codes relating to the ankle because ankylosis, malunion of 
the os calcis or astragalus, or an astragalectomy is not 
shown.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5270, 5272,  
5273, and 5274). 

II.  Tinea corporis/tinea unguium

In March 2005, the veteran was afforded a VA examination to 
evaluate his skin disability.  The veteran reported that 
since he returned from Vietnam he has had a dermatophytosis 
on his upper back, his sides, upper arms, groin, fingernails 
and toenails.  He reported that the skin rash is chronic and 
gets worse in the summer due to the hot weather and moisture.  
He stated that he is never free of the rash and it itches all 
the time.  He noted that his skin rash does not cause any 
functional impairment and stated that he was seen by a 
dermatologist at the VA medical center in Martinsburg in 
December 2001, and had a potassium hydroxide test which was 
positive for fungus.  He noted that he was treated with a 
Lamisil tablet and Lamisil cream without improvement, and 
noted that he had been using Lamisil cream off and on but it 
had not been effective.  The veteran noted that he had been 
using Vaseline cream daily which he says seemed to slightly 
improve symptoms of the skin rash.

On examination, the examiner noted that the veteran's left 
hand had severe onychomycosis of the left thumb and of the 
last three fingers.  The examiner noted that the nails were 
lusterless, brittle and hypertrophic.  He noted that on the 
right and left feet the big toe nails were removed by his 
Podiatrist due to severe onychomycosis, and there was severe 
onychomycosis of the 2nd and 4th toenails on the right foot 
and the 2nd and 5th toenails on the left foot.  All the 
toenails were lusterless, brittle and hypertrophic.  On 
examination of the body, the examiner noted a scaly erythema 
at both sides of the upper back, right upper arm and at the 
inner aspect of both upper thighs.  The veteran stated that 
it is always present, and noted that it is usually a lot 
worse in the summer, and it itches all the time.  The 
examiner diagnosed the veteran with chronic severe tinea 
unguium and tinea corporis.  He noted that about 8% of the 
veteran's total body surface is affected by tinea corporis; 
and about 60% of nails are affected by tinea unguium, and 
stated that these conditions have been present since active 
duty and are resistant to treatment.

At a VA examination dated in October 2005, the veteran 
reported that he had stopped seeing medical providers all 
together and was currently not on any medication.  The 
veteran reported that the rash gets worse during the 
summertime, and pruritus and redness are worse at this time.  
The veteran stated that he was unable to take off his shirt 
at work because of skin peeling when he sweats on his back.  
He also reported that during cold weather his skin cracks and 
peels and noted that the rash was present constantly but was 
exacerbated in different forms by humidity in the summertime 
and dryness in the winter.  The veteran reported that he was 
not receiving any prescribed medications and noted that he 
used Vaseline on his body before he goes to work on a daily 
basis, which decreases the episodes of acute inflammation.  
The examiner noted that the veteran's symptoms included 
crusting, peeling, and pigment change, which were all 
intermittent.  The rash and itching were constant.  The 
examiner also noted that the veteran was given steroid 
cream/ointment for less than 6 weeks.

On examination, the examiner noted skin lesions with 
increased pigmentation at the torso, the buttock with 
scaling, and the arms and groin.  The examiner also noted 
onychomycosis of all toenails and all nails on the left hand, 
a thickening of the skin on the left hand, and scaling on the 
plantar aspect of both feet.  The examiner stated that the 
total percent of exposed areas affected is less than 5 
percent; and the percent of the total body area affected is 
greater than 5 percent, less than 20 percent.  The examiner 
noted that the erythema claimed is not a separate entity but 
part and parcel of the service connected tinea corporis, 
which has been persistent, and stated that erythema occurred 
during acute exacerbations of this condition.  The examiner 
diagnosed the veteran with tinea corporis and noted that 
eczema was one of the problems associated with this 
condition.  The examiner stated that there are significant 
occupational effects of the disability such as decreased 
concentration, and annoying pruritus, particularly in the 
summertime, which makes it hard for the veteran to complete 
assigned work activities in a timely fashion.  The examiner 
noted that the veteran's skin disability had a "mild" 
effect on chores, recreation and dressing.

The veteran's skin disability, tinea corporis/tinea unguium, 
is evaluated utilizing diagnostic code 7813, for 
dermatophytosis.  Diagnostic code 7813 in turn calls for the 
veteran's disability to be rated as disfigurement of the 
head, face, or neck, or as scars, or as dermatitis, depending 
on the predominant disability.  The Board notes that there 
has been no indication of disfigurement of the head, face, or 
neck, and no scarring that may be evaluated as such.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805 (2006).  His disability has been regularly 
characterized as a rash.  Consequently, the disability will 
be rated as dermatitis, which is the predominant disability, 
under Diagnostic Code 7806.  Under this diagnostic code, a 10 
percent evaluation is for application when there is at least 
five percent but less than 20 percent of the entire body 
affected; or at least five percent but less than 20 percent 
of exposed areas affected; or there is intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12 month period.  A 30 percent evaluation is 
for application when there is 20 to 40 percent of the entire 
body affected, or 20 to 40 percent of exposed areas affected, 
or systematic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(2006).  

In this case, a 30 percent evaluation for the veteran's tinea 
corporis/tinea unguium is not warranted.  The veteran does 
not have 20 to 40 percent of his entire body affected or 20 
to 40 percent of the exposed area affected, nor is he 
receiving systematic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during the past 12 months.  Specifically, the October 
2005 examiner noted that there was greater than 5 percent but 
less than 20 percent of the total body area affected; and the 
examiner also noted that the veteran was on a steroid cream 
for less than six weeks and other topical therapy for greater 
than 6 weeks; however the examiner did not indicate any 
systemic therapy of corticosteroids or other 
immunosuppressive drugs.  In addition, the March 2005 
examination report does not provide a basis for a 30 percent 
rating because the examiner noted that about 8 percent of the 
veteran's total body surface was affected by tinea corporis, 
and about 60 percent of nails are affected by tinea unguium.

Although the veteran has described his skin disability as 
being so bad that he deserves a higher rating, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2006).  
The current evidence of record does not demonstrate that his 
skin disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his skin disability has had 
an adverse effect on employment, as noted by the VA examiner, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2006).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased rating for tinea corporis/tinea 
unguium, currently evaluated as 10 percent disabling, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


